Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s application 16/881,040 filed on 05/22/2020.
Claims 1 - 20 are currently pending for consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the block diagram of the numbered blocks with the functional label in FIG. 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 7, 8, 16, and 19 are objected to because of the following informalities: Claims 3, 7, 8, 16, and 19 recite term "and/or", which is selective language, the examiner suggests using either the "and" term or the "or" term, otherwise the claim should be worded in a clearer fashion to claim both terms. For the purpose of this examination the examiner is selecting the "or" term from this selective language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 20180366231 Al, “Wolf”) in view of Mentis (US 20160210411 Al, “Mentis”).
As to the claim 1, Wolf discloses A method for recording and processing images of a tissue comprising:
(a) recording a video of the tissue; (Wolf: [0063] obtaining a video of a surgical procedure… include a laparoscopic surgery, a thoracoscopic procedure, a bronchoscopy procedure, a microscopic procedure, an open surgery… for various organs (i.e. tissue) related events).
 (b) capturing a target image from the recorded video of the step (a); and 5(Wolf: [0030] the one or more image sensors are configured to capture visual information by converting light to: images; sequence of images; during the video). 
 (c) storing the target image captured in the step (b) and a voice information corresponding thereto as a medical record in a database; (Wolf: [0029-30, 0065] the one or more audio sensors capture audio by converting sounds to digital information… the one or more image sensors capture visual information: images; sequence of images; videos… storing the captured audio/visual information in the memory units… to become the medical records in the patient files or in HER (Electronic Health Record) (i.e. database) system).
Wolf discloses the user input may be in the form: text, sounds, speech, hand/body gestures, and tactile information, and so forth. (See [0042])
However, Wolf may not explicitly disclose all the aspects of the wherein, the steps (b) and (c) are respectively executed via a voice command.
wherein, the steps (b) and (c) are respectively executed via a voice command. (Mentis: [0015, 0081-82] the annotating endoscopic video during an endoscopic procedure is recorded and stored (i.e. step c)… The annotation tool for video recording with features such as a pointer tool, a pen for drawing lines, geometric shapes, or free form lines, a snapshot tool for capturing still images (i.e. step b) and timed video segments… performing a minimally invasive surgery to reference and annotate endoscopic views based on Kinect verbal (i.e. voice command) and gestural commands).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Wolf and Mentis disclosing video the medical procedures which are analogous art from the “same field of endeavor”, and, when Mentis’ annotating endoscopic views based on verbal and gestural commands was combined with Wolf's obtaining a video of a surgical procedures with time points corresponding to key intraoperative events, the claimed limitation on the wherein, the steps (b) and (c) are respectively executed via a voice command would be obvious. The motivation to combine Wolf and Mentis is to provide the annotation data structure can be communicated independently of the video frame without alter the video frame with the format effective. (See Mentis [0075]).
10As to the claim 2, Wolf in view of Mentis discloses The method of claim 1, wherein the voice command comprises an action command; and a text command comprising the voice information configure to be converted into a text. (Mentis: [0091] a verbal annotation command to add a label with text using voice to text capability (i.e. text command)… add an arrow, which could be placed (i.e. action command) using a aseptic/sterile non-touch hand gesture from the practitioner).
As to the claim 3, Wolf in view of Mentis discloses The method of claim 2, wherein the action command is configured to, dictate an image-recording device to execute the step (b); 15(Mentis: [0024-25] in response to a voice command or gesture command (i.e. action command), the annotation tool outputs an annotation to the video display during endoscopic procedure comprising a user image capture and a video position tag with endoscopic camera, the annotation associated with the second user interface).
dictate a controller to store, delete, select, and/or record the target image; (Mentis: [0013, 0022] receiving a voice command to select an annotation tool…  in operative association with the endoscopy apparatus to receive, store, and process the transmitted image or video via a voice command).
perform the voice-to-text conversion to convert the voice information comprised in the text command into the text; or associate the target image with the text. (Mentis: [0074] The annotation tool is selected using a voice command or a touchless arm or hand movement to select from the control menu on the screen… a text box is included in the annotation tool and text is inputted using voice to text capability (i.e. voice-to-text conversion)).
20 As to the claim 4, Wolf in view of Mentis discloses The method of claim 2, wherein the text command comprises at least one classification information selected from the group consisting of disease, shape, size, color, time, treatment, surgery, equipment, medicine, description and a combination thereof. (Wolf: [0042-43, 0080] the user input may be in the form: text (i.e. text command), sounds, speech, hand/body gestures… during a surgical procedure with times points (i.e. time) corresponding to key intraoperative events (i.e. treatment, surgery)… with output information: notifications, feedbacks, reports (i.e. classifications information)… a type of the event, time or timer of time within the surgery and intraoperative event, information of health professionals associated with the event, information of medical equipment associated with the event, information of anatomical structures (i.e. shape, size) and organs related to the event).
As to the claim 5, Wolf in view of Mentis discloses The method of claim 4, further comprising identifying at least one historical medical 25record corresponding to the medical record from the database. (Wolf: [0065] the information related to the patients are obtained from patient files, from an Electronic Health Record (EHR) system (i.e. database) comprise medical records and medical history and medical conditions of the patients, and videos associated with patients).
As to the claim 6, Wolf in view of Mentis discloses The method of claim 1, further comprising: storing a plurality of templates in the database, wherein each of the plurality of templates has a first image feature and information corresponding to the anatomical location of 30the first image feature; and 23Attorney Docket Number: AJ20021N_P4085-US(Wolf: [0060, 0076] videos of surgical procedures are analyzed to identify and locate information related to intraoperative events appearing in the videos with image features based event detectors, template based event detectors with the medical equipment like organs related during intraoperative event to be stored as medical records in the database… properties of the intraoperative events include type of the event… medical equipment, anatomical structures and organs related to the event… with images include an injury, type of injury, location of the injury (i.e. anatomical location)). 
analyzing the target image to determine if it has an image feature at least 90% identical to the first image feature thereby deducing the anatomical location of the target image to be same as that of the first image feature. (Wolf: [0065, 0076] the medical image and video associated with the patient… surgical procedure of the image and video with a similarity function that measures the similarity between two patients with the corresponding to the highest similarity with images/videos may be selected… or all corresponding to similarities (i.e. identical) higher than a selected threshold (i.e. 90%) may be selected… properties of the intraoperative events include type of the event of the surgical procedure with the same anatomical structures and organs related to the event… with images include an injury, type of injury, location of the injury (i.e. anatomical location)).
5 As to the claim 7, Wolf in view of Mentis discloses The method of claim 6, wherein each of the templates is a historical medical record and/or tissue image. (Wolf: [0060] videos of surgical procedures are analyzed to identify information related to intraoperative events appearing in the videos with template based event detectors for the organs images related to the intraoperative event using organ detector for the organ related action with medical equipment as surgical procedure records).
As to the claim 8, Wolf in view of Mentis discloses The method of claim 6, further comprising the steps of: 
repeating the step (b) to capture a plurality of the target images; 10 (Wolf: [0030] the one or more image sensors are configured to capture visual information by converting light to: images; sequence of images;).
analyzing the timing and/or order of the image feature of each target images; and  (Wolf: [0073] part of the time points (i.e. timing) and the key intraoperative events with each captured image in the videos are identified by analyzing the videos which is obtained from operative records, incident reports, surgical debriefings, an Electronic Health Record (EHR) system).
comparing the first image feature of each template and the timeline that the plurality of the target images appeared in the video to obtain the anatomical location of the plurality of the target images. (Wolf: [0059-60] The training examples comprises images depicting the anatomical structure to be detected, the anatomical structure detector is used to identify and locate anatomical structures (such as organs, ducts, arteries, etc.) related to the intraoperative event with action appearing in the videos… location of injury of the anatomical structures with the region contained in one or more frames, and time index corresponding to at least one frame (such as the earliest frame, the last frame, the middle frame, etc.) are associated with the intraoperative event).
15 As to the claim 9, Wolf in view of Mentis discloses The method of claim 6, further comprising the step of displaying the medical record and the historical medical record according to the anatomical location of the target image in the tissue. (Wolf: [0065, 0076] a list of available videos of surgical procedures presented to the user related to one or more patients from patient files or from an Electronic Health Record (EHR) system with medical images (such as X-ray images, Computed Tomography images…)… comprise the identified organ related event with the type of injury, and location of injury).
As to the claim 10, Wolf in view of Mentis discloses The method of claim 6, wherein the image feature is any one of the shape, the texture, 20or the color of a cavity of the tissue, or a combination thereof.   (Wolf: [0057-59] analyzed to identify information related to anatomical structures appearing in the videos comprise images depicting the anatomical structure, such as organs, ducts arteries, etc., (i.e. tissue) detected… using various detection algorithms for the color, texture, shape).
As to the claim 11, Wolf in view of Mentis discloses The method of claim 6, further comprising the step of generating a schematic drawing to indicate the anatomical location corresponding to the target image.  (Mentis: [0081] The annotation tool is a menu driven tool that can provide a pointer tool, a pen for drawing lines, geometric shapes, or free form lines (i.e. schematic drawing) for the captured still images and timed video segments, a zoom magnification image, editing and resetting the annotation image… which can apply the location image of the endoscopy).
Regarding claim 12, this claim recites the system performed by the method of claims 1; therefore, the same rationale of rejection is applicable.

As to the claim 13, Wolf discloses A method for recording and processing images of a tissue comprising: 
(a) recording a video of the tissue; (Wolf: [0063] obtaining a video of a surgical procedure… include a laparoscopic surgery, a thoracoscopic procedure, a bronchoscopy procedure, a microscopic procedure, an open surgery… for various organs (i.e. tissue) related events).
 (c) capturing a plurality of target images from the recorded video of the step (a); 5(Wolf: [0030] the one or more image sensors are configured to capture visual information by converting light to: images; sequence of images; during the video). 
 (e) storing the tagged group of target images in a database; and (Wolf: [0029-30, 0065] the one or more audio sensors capture audio by converting sounds to digital information… the one or more image sensors capture visual information: images; sequence of images; videos… storing the captured audio/visual information in the memory units… to become the medical records in the patient files or in HER (Electronic Health Record) (i.e. a database) system).
Wolf discloses the user input may be in the form: text, sounds, speech, hand/body gestures, and tactile information, and so forth. (See [0042])
However, Wolf may not explicitly discloses all the aspects of the (b) issuing a first voice command, which comprises a first action command and a first 5text command;
(d) assigning the plurality of target images capture in the step (c) in a group and tagging the group with a text converted from a voice information stated in the first text command;
(f) issuing a second voice command to terminate the method. 
Mentis discloses (b) issuing a first voice command, which comprises a first action command and a first 5text command; (Mentis: [0015, 0024] the annotating endoscopic video during an endoscopic procedure is recorded and stored…  in response to a voice command (i.e. first voice command), the annotation tool outputs (i.e. action command) an annotation (i.e. text command) to the video with a user image and a video position tag).
Mentis discloses (d) assigning the plurality of target images capture in the step (c) in a group and tagging the group with a text converted from a voice information stated in the first text command; (Mentis: [0075] creating an annotation data structure apart from the indexed data structure of the video file includes an indication of the index of the annotation frame (i.e. image), a graphical element for overlay display, and annotation data field (i.e. group) as the format most effective for communicating the particular annotation desired to be search… via a voice command (i.e. voice command), the annotation tool outputs (i.e. action command) an annotation (i.e. text command for tagging) to the video with a user image and a video position tag).
Mentis discloses  10(f) issuing a second voice command to terminate the method. (Mentis: [0022] via a voice command input device receives instruction using an annotation tool for pointing on or annotating the image or video… output (i.e. terminate) one or more annotations to the one or more displays).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Wolf and Mentis disclosing video the medical procedures which are analogous art from the “same field of endeavor”, and, when Mentis’ annotating endoscopic views based on verbal and gestural commands was combined with Wolf's obtaining a video of a surgical procedures with time points corresponding to key intraoperative events, the claimed limitation on the (b) issuing a first voice command, which comprises a first action command and a first 5text command;
(d) assigning the plurality of target images capture in the step (c) in a group and tagging the group with a text converted from a voice information stated in the first text command;
(f) issuing a second voice command to terminate the method would be obvious. The motivation to combine Wolf and Mentis is to provide the annotation data structure can be communicated independently of the video frame without alter the video frame with the format effective. (See Mentis [0075]).

As to the claim 14, Wolf in view of Mentis discloses The method of claim 13, further comprising the steps of: 
(g)issuing a third voice command to timestamp the target images to obtain at least one timestamp target image; and (Mentis: [0008, 0024] the annotating endoscopic video during an endoscopic procedure provides intra-procedure imaging with real-time feedback …  in response to a voice command (i.e. third voice command), the annotation tool outputs an annotation to the video with a user image and a video position tag (i.e. timestamp)).
15(h)storing the timestamp target image in the database. (Wolf: [0060-61] one or more frames (i.e. target image), and time index corresponding to at least one frame (such as the earliest frame, the last frame…) associated with the intraoperative event… store within memory units as medical record in patient files).
As to the claim 15, Wolf in view of Mentis discloses The method of claim 14, further comprising the steps of: 
repeating the step (g) to produce a plurality of the timestamp target images; and (Wolf: [0060] one or more frames (i.e. target images), and time index corresponding to at least one frame (such as the earliest frame, the last frame) associated with the intraoperative event).
calculating the interval between any two timestamps. (Wolf: [0074] the surgical procedure obtains a sequence frames of the intraoperative events in time are analyzed to identify the key intraoperative events with a time window (i.e. interval of the two timestamps) is selected… using Viterbi model to calculated and compared with a selected threshold to identify the key intraoperative events).
Regarding claims 16-20, these claims recite the method performed by the other method of claims 3-4, 6, 8, and 11, respectively; therefore, the same rationale of rejection is applicable.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171